           Case 2:20-cv-01822-WBS-DMC Document 1 Filed 09/09/20 Page 1 of 9



 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
                          UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10
     SIDNEY NAIMAN, individually and )
11
     on behalf of all others similarly situated, )    Case No.
12                                               )
13   Plaintiff,                                  )
                                                 )    CLASS ACTION
14          vs.                                  )
15                                               )    CLASS ACTION COMPLAINT
     BLACKBIRD LENDING LLC, and                  )    FOR VIOLATIONS OF:
16
     DOES 1 through 10, inclusive, and each )
17   of them,                                    )       1.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
18
                                                 )               CONSUMER PROTECTION
     Defendant.                                  )               ACT [47 U.S.C. §227(b)]
19                                               )       2.      WILLFUL VIOLATIONS
                                                                 OF THE TELEPHONE
20                                               )               CONSUMER PROTECTION
                                                 )               ACT [47 U.S.C. §227(b)]
21                                               )
22                                               )    DEMAND FOR JURY TRIAL
                                                 )
23
                                                 )
24                                               )
25                                               )
                                                 )
26
           Plaintiff, SIDNEY NAIMAN (“Plaintiff”), individually and on behalf of all
27
     others similarly situated, alleges the following upon information and belief based
28



                               CLASS ACTION COMPLAINT
                                                -1-
           Case 2:20-cv-01822-WBS-DMC Document 1 Filed 09/09/20 Page 2 of 9



 1   upon personal knowledge:
 2                               NATURE OF THE CASE
 3         1.     Plaintiff brings this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of BLACKBIRD LENDING LLC
 6   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 7   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 8   Act, 47. U.S.C. § 227, et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 9                             JURISDICTION & VENUE
10         2.     Jurisdiction is proper under 28 U.S.C. § 1331 because this case arises
11   under a law of the United States, the TCPA.
12         3.     Venue is proper in the United States District Court for the Eastern
13   District of California pursuant to 28 U.S.C. § 1391(b), because a substantial part of
14   the events or omissions giving rise to the claim occurred within this District.
15                                       PARTIES
16         4.     Plaintiff, SIDNEY NAIMAN (“Plaintiff”), is a natural person residing
17   in Butte County, California and is a “person” as defined by 47 U.S.C. § 153(39).
18         5.     Defendant, BLACKBIRD LEND LLC (“Defendant”), is a Texas
19   limited liability company headquartered in Texas, and is a “person” as defined by
20   47 U.S.C. § 153(39).
21         6.     The above-named Defendant, and its subsidiaries and agents, are
22   collectively referred to as “Defendants.” The true names and capacities of the
23   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
24   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
25   names. Each of the Defendants designated herein as a DOE is legally responsible
26   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
27   First Amended Complaint to reflect the true names and capacities of the DOE
28   Defendants when such identities become known.


                              CLASS ACTION COMPLAINT
                                              -2-
           Case 2:20-cv-01822-WBS-DMC Document 1 Filed 09/09/20 Page 3 of 9



 1         7.      Plaintiff is informed and believes that at all relevant times, each and
 2   every Defendant was acting as an agent and/or employee of each of the other
 3   Defendants and was acting within the course and scope of said agency and/or
 4   employment with the full knowledge and consent of each of the other Defendants.
 5   Plaintiff is informed and believes that each of the acts and/or omissions complained
 6   of herein was made known to, and ratified by, each of the other Defendants.
 7                              FACTUAL ALLEGATIONS
 8         8.      Beginning in or around September 2019, Defendant contacted
 9   Plaintiff on Plaintiff’s cellular telephone number ending in -5502, in an attempt to
10   solicit Plaintiff to purchase Defendant’s services.
11         9.      Defendant used an “automatic telephone dialing system” as defined
12   by 47 U.S.C. § 227(a)(1) to place its text messages to Plaintiff seeking to solicit its
13   services.
14         10.     Defendant contacted or attempted to contact Plaintiff from telephone
15   number (956) 475-5802, confirmed to be Defendant’s number.
16         11.     Defendant’s text messages constituted calls that were not for
17   emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).
18         12.     During all relevant times, Defendant did not possess Plaintiff’s “prior
19   express consent” to receive calls using an automatic telephone dialing system or an
20   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
21   227(b)(1)(A).
22                                CLASS ALLEGATIONS
23         13.     Plaintiff brings this action individually and on behalf of all others
24   similarly situated, as a member of a proposed class (hereafter “The Class”) defined
25   as follows:
26                 All persons within the United States who received any
                   text messages from Defendant to said person’s cellular
27                 telephone made through the use of any automatic
28                 telephone dialing system or an artificial or prerecorded


                              CLASS ACTION COMPLAINT
                                               -3-
           Case 2:20-cv-01822-WBS-DMC Document 1 Filed 09/09/20 Page 4 of 9



 1                voice and such person had not previously consented to
                  receiving such text messages, within the four years prior
 2                to the filing of the Complaint through the date of class
 3                certification.
 4
           14.    Plaintiff represents, and is a member of, The Class, consisting of all
 5
     persons within the United States who received any text messages from Defendant
 6
     to said person’s cellular telephone made through the use of any automatic telephone
 7
     dialing system or an artificial or prerecorded voice and such person had not
 8
     previously consented to receiving such text messages within four years prior to the
 9
     filing of the original Complaint.
10
           15.    Defendant, its employees and agents are excluded from The Class.
11
     Plaintiff does not know the number of members in The Class, but believes the Class
12
     members number in the thousands, if not more. Thus, this matter should be certified
13
     as a Class Action to assist in the expeditious litigation of the matter.
14
           16.    The Class is so numerous that the individual joinder of all of its
15
     members is impractical. While the exact number and identities of The Class
16
     members are unknown to Plaintiff at this time and can only be ascertained through
17
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
18
     The Class includes thousands of members. Plaintiff alleges that The Class members
19
     may be ascertained by the records maintained by Defendant.
20
           17.    Plaintiff and members of The Class were harmed by the acts of
21
     Defendant in at least the following ways: Defendant illegally contacted Plaintiff
22
     and the Class members on their cellular telephones, thereby causing Plaintiff and
23
     the Class members to incur certain charges or reduced telephone time for which
24
     Plaintiff and the Class members had previously paid, by having to retrieve or
25
     administer text messages by Defendant during those illegal calls, and invading the
26
     privacy of said Plaintiff and the Class members.
27
           18.    Common questions of fact and law exist as to all members of The
28



                              CLASS ACTION COMPLAINT
                                               -4-
           Case 2:20-cv-01822-WBS-DMC Document 1 Filed 09/09/20 Page 5 of 9



 1   Class which predominate over any questions affecting only individual members of
 2   The Class. These common legal and factual questions, which do not vary between
 3   Class members, and which may be determined without reference to the individual
 4   circumstances of any Class members, include, but are not limited to, the following:
 5                  a.    Whether, within the four years prior to the filing of the original
 6                        Complaint, Defendant made any text messages (other than a
 7                        call made for emergency purposes or made with the prior
 8                        express consent of the called party) to a ATDS Class member
 9                        using any automatic telephone dialing system or any artificial
10                        or prerecorded voice, to any telephone number assigned to a
11                        cellular telephone service;
12                  b.    Whether Plaintiff and the Class members were damaged
13                        thereby, and the extent of damages for such violation; and
14                  c.    Whether Defendant should be enjoined from engaging in such
15                        conduct in the future.
16            19.   As a person that received text messages from Defendant using an
17   automatic telephone dialing system or an artificial or prerecorded voice, without
18   Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
19   Class.
20            20.   Plaintiff will fairly and adequately protect the interests of the members
21   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
22   class actions.
23            21.   A class action is superior to other available methods of fair and
24   efficient adjudication of this controversy, since individual litigation of the claims
25   of all Class members is impracticable. Even if every Class member could afford
26   individual litigation, the court system could not. It would be unduly burdensome to
27   the courts in which individual litigation of numerous issues would proceed.
28   Individualized litigation would also present the potential for varying, inconsistent,


                                CLASS ACTION COMPLAINT
                                                -5-
           Case 2:20-cv-01822-WBS-DMC Document 1 Filed 09/09/20 Page 6 of 9



 1   or contradictory judgments and would magnify the delay and expense to all parties
 2   and to the court system resulting from multiple trials of the same complex factual
 3   issues. By contrast, the conduct of this action as a class action presents fewer
 4   management difficulties, conserves the resources of the parties and of the court
 5   system, and protects the rights of each Class member.
 6         22.    The prosecution of separate actions by individual Class members
 7   would create a risk of adjudications with respect to them that would, as a practical
 8   matter, be dispositive of the interests of the other Class members not parties to such
 9   adjudications or that would substantially impair or impede the ability of such non-
10   party Class members to protect their interests.
11         23.    Defendant has acted or refused to act in respects generally applicable
12   to The Class, thereby making appropriate final and injunctive relief with regard to
13   the members of The Class as a whole.
14                             FIRST CAUSE OF ACTION
15          Negligent Violations of the Telephone Consumer Protection Act
16                                   47 U.S.C. § 227(b)
17         24.    Plaintiff repeats and incorporates by reference into this cause of action
18   the allegations set forth above at Paragraphs 1-23.
19         25.    The foregoing acts and omissions of Defendant constitute numerous
20   and multiple negligent violations of the TCPA, including but not limited to each
21   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
22   47 U.S.C. § 227(b)(1)(A).
23         26.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
24   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
25   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
26         27.    Plaintiff and the Class members are also entitled to and seek injunctive
27   relief prohibiting such conduct in the future.
28                           SECOND CAUSE OF ACTION


                              CLASS ACTION COMPLAINT
                                              -6-
           Case 2:20-cv-01822-WBS-DMC Document 1 Filed 09/09/20 Page 7 of 9



 1    Knowing and/or Willful Violations of the Telephone Consumer Protection
 2                                             Act
 3                                    47 U.S.C. § 227(b)
 4         28.     Plaintiff repeats and incorporates by reference into this cause of action
 5   the allegations set forth above at Paragraphs 1-23.
 6         29.     The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple knowing and/or willful violations of the TCPA, including but not
 8   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 9   and in particular 47 U.S.C. § 227(b)(1)(A).
10         30.     As a result of Defendant’s knowing and/or willful violations of 47
11   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
12   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
13   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
14         31.     Plaintiff and the Class members are also entitled to and seek injunctive
15   relief prohibiting such conduct in the future.
16                                 PRAYER FOR RELIEF
17         WHEREFORE, Plaintiff requests judgment against Defendant for the
18   following:
19                              FIRST CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
21                                    47 U.S.C. § 227(b)
22                 As a result of Defendant’s negligent violations of 47 U.S.C. §
23                 227(b)(1), Plaintiff and the Class members are entitled to and request
24                 $500 in statutory damages, for each and every violation, pursuant to
25                 47 U.S.C. § 227(b)(3)(B).
26                 Any and all other relief that the Court deems just and proper.
27                            SECOND CAUSE OF ACTION
28



                               CLASS ACTION COMPLAINT
                                               -7-
           Case 2:20-cv-01822-WBS-DMC Document 1 Filed 09/09/20 Page 8 of 9



 1    Knowing and/or Willful Violations of the Telephone Consumer Protection
 2                                            Act
 3                                   47 U.S.C. § 227(b)
 4                As a result of Defendant’s willful and/or knowing violations of 47
 5                U.S.C. § 227(b)(1), Plaintiff and the Class members are entitled to
 6                and request treble damages, as provided by statute, up to $1,500, for
 7                each and every violation, pursuant to 47 U.S.C. § 227(b)(3).
 8                Any and all other relief that the Court deems just and proper.
 9         32.    Pursuant to the Seventh Amendment to the Constitution of the United
10   States of America, Plaintiff is entitled to, and demands, a trial by jury.
11
           Respectfully Submitted this 9th Day of September, 2020.
12
13                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
14
                                      By:    /s/ Todd M. Friedman
15
                                             Todd M. Friedman
16                                           Law Offices of Todd M. Friedman, P.C.
17
                                             Attorney for Plaintiff

18
19
20
21
22
23
24
25
26
27
28



                              CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-01822-WBS-DMC Document 1 Filed 09/09/20 Page 9 of 9



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                     CLASS ACTION COMPLAINT
                                   -9-
